DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 09/13/2022 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference of Islam ( US 20180279289 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 10-11, 13-14, 16, 20, 41-42, 45-46 are rejected under 35 U.S.C. 103 as being 
unpatentable over Takeda ( US 20200015261 A1) in view of Islam ( US 20180279289 A1).
Regarding claim 1, Takeda discloses:
A method for transmitting a downlink channel, comprising: 
notifying a User Equipment (UE) of a resource set for transmitting a group common physical downlink control channel (PDCCH) (Fig 1, [0106], a number of OFDM symbols to use for the PDCCH is communicated by the PCFICH, [0047], PDCCH would comprise UE-specific PDCCH, or a group-common PDCCH; [0037]-[0040], base station may transmit DL resource information to UE  such as identifying which symbols in a predetermined slot by DCI, RRC, or by a group-common PDCCH); 
Takeda does not explicitly disclose:
wherein notifying the UE of the resource set for transmitting the group common PDCCH specifically includes: determining that the resource set for transmitting he group common PDCCH overlaps with a resource set of a common downlink control channel, notifying, through a main information block (MIB) message, the UE of the resource set for transmitting the common downlink control channel, thereby implicitly notifying the UE of the resource set for transmitting the group common PDCCH.
However, the teaching of wherein notifying the UE of the resource set for transmitting the group common PDCCH specifically includes: determining that the resource set for transmitting he group common PDCCH overlaps with a resource set of a common downlink control channel, notifying, through a main information block (MIB) message, the UE of the resource set for transmitting the common downlink control channel, thereby implicitly notifying the UE of the resource set for transmitting the group common PDCCH is well known in the art as evidenced by Islam.
Islam discloses:
wherein notifying the UE of the resource set for transmitting the group common PDCCH specifically includes: 
determining that the resource set for transmitting the group common PDCCH overlaps with a resource set of a common downlink control channel ( Fig 4, [0114]-[0118], [0277], common PDCCH and group common PDCCH would be overlapped), 
notifying, through a main information block (MIB) message, the UE of the resource set for transmitting the common downlink control channel ( [0129]-[0132], time/frequency resource containing at least one search space is obtained from MIB or system information, [0116]-[0119], resources can be dynamically allocated ), thereby implicitly notifying the UE of the resource set for transmitting the group common PDCCH ( Fig 4, [0115]-[0118], group common PDCCH would be transmitted with common PDCCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam as mentioned above as a modification to Takeda, such that the combination would allow to use MIB to allocate control search space, in order to manage and control PDCCH resource set for a group or a common search space dynamically.
Regarding claim 3, Takeda as modified by Islam discloses all the features with respect to parent claim 1 as outlined above.
wherein the resource set for transmitting the group common PDCCH overlaps with a resource set of another control channel (Islam, Fig 4, [0114]-[0118], [0277], common PDCCH and group common PDCCH would be overlapped).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 4, Takeda as modified by Islam discloses all the features with respect to parent claim 3 as outlined above.
transmitting the group common PDCCH according to a predetermined downlink control information (DCI) format of the group common PDCCH in the resource set for transmitting the group common PDCCH ( Takeda, [0047],  DCI communicated in a group-common PDCCH).
Regarding claim 6, Takeda as modified by Islam discloses all the features with respect to parent claim 4 as outlined above.
transmitting the group common PDCCH according to the predetermined DCI format of the group common PDCCH in a resource set for transmitting the group common PDCCH on a first Orthogonal Frequency Division Multiplexing (OFDM) symbol of a time slot in which the group common PDCCH is transmitted ( Islam, Fig 4, [0116], [0133], group common PDCCH e.g 424, can be transmitted in the first symbol of the control resource set).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 10, Takeda as modified by Islam discloses all the features with respect to parent claim 4 as outlined above.
wherein the group common PDCCH carries the information of a group of UEs, and the group of UEs comprises at least one UE ( Takeda, [0040], resource information may be reported by using a group-common PDCCH for a predetermined UE group (a set of one or more UEs) ).
Regarding claim 11, Takeda discloses:
A method for transmitting a downlink channel, comprising: 
acquiring a resource set of a base station for transmitting a group common physical downlink control channel (PDCCH) (Fig 1, [0106], a number of OFDM symbols to use for the PDCCH is communicated by the PCFICH, [0047], PDCCH would comprise UE-specific PDCCH, or a group-common PDCCH; [0037]-[0040], UE may receive  DL resource information, such as identifying which symbols in a predetermined slot by DCI, RRC, or by a group-common PDCCH).
Takeda does not explicitly disclose:
wherein the acquiring the resource set of the base station for transmitting the group common PDCCH specifically includes: on determining that the resource set for transmitting the group common PDCCH overlaps with a resource set of a common downlink control channel, acquiring, through a main information block (MIB) message, the resource set of the base station for transmitting the common downlink control channel and determining the resource set of the base station for transmitting the group common PDCCH.
However, the teaching of wherein the acquiring the resource set of the base station for transmitting the group common PDCCH specifically includes: on determining that the resource set for transmitting the group common PDCCH overlaps with a resource set of a common downlink control channel, acquiring, through a main information block (MIB) message, the resource set of the base station for transmitting the common downlink control channel and determining the resource set of the base station for transmitting the group common PDCCH is well known in the art as evidenced by Islam.
Islam discloses:
wherein the acquiring the resource set of the base station for transmitting the group common PDCCH specifically includes: on determining that the resource set for transmitting the group common PDCCH overlaps with a resource set of a common downlink control channel ( Fig 4, [0114]-[0118], [0277], common PDCCH and group common PDCCH would be overlapped), 
acquiring, through a main information block (MIB) message, the resource set of the base station for transmitting the common downlink control channel and determining the resource set of the base station for transmitting the group common PDCCH ( [0129]-[0132], time/frequency resource containing at least one search space is obtained from MIB or system information, [0116]-[0119], resources can be dynamically allocated ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam as mentioned above as a modification to Takeda, such that the combination would allow to use MIB to allocate control search space, in order to manage and control PDCCH resource set for a group or a common search space dynamically.
Regarding claim 13, Takeda as modified by Islam discloses all the features with respect to parent claim 11 as outlined above.
wherein the resource set for transmitting the group common PDCCH overlaps with a resource set of another control channel (Islam, Fig 4, [0114]-[0118], [0277], common PDCCH and group common PDCCH would be overlapped).
the combination is obvious for the same reasons applied to the claim 11.
Regarding claim 14, Takeda as modified by Islam discloses all the features with respect to parent claim 13 as outlined above.
detecting and receiving the group common PDCCH according to a predetermined downlink control information (DCI) format of the group common PDCCH in the resource set for transmitting the group common PDCCH ( Takeda, [0047],  DCI communicated in a group-common PDCCH).
Regarding claim 16, Takeda as modified by Islam discloses all the features with respect to parent claim 14 as outlined above.
detecting and receiving the group common PDCCH according to the predetermined DCI format of the group common PDCCH in a resource set for transmitting the group common PDCCH on a first Orthogonal Frequency Division Multiplexing (OFDM) symbol of a time slot in which the group common PDCCH is transmitted ( Islam, Fig 4, [0116], [0133], group common PDCCH e.g 424, can be transmitted in the first symbol of the control resource set).
the combination is obvious for the same reasons applied to the claim 11.
Regarding claim 20, Takeda as modified by Islam discloses all the features with respect to parent claim 11 as outlined above.
wherein the group common PDCCH carries the information of a group of UEs, and the group of UEs comprises at least one UE ( Takeda, [0040], resource information may be received via a group-common PDCCH for a predetermined UE group (a set of one or more UEs) ).
Regarding claim 41, Takeda as modified by Islam discloses all the features with respect to parent claim 1 as outlined above.
A device for transmitting a downlink channel, comprising: a processor, a storage, and a computer program which is stored on the storage and capable of running on the processor, wherein when the computer program is executed by the processor, steps in the method for transmitting the downlink channel according to claim 1 are implemented (Takeda, Fig 10, processor 1001, storage 1003, [0164]-[0168], base station device having processor, memory and storage, running program for each its function).
Regarding claim 42, Takeda as modified by Islam discloses all the features with respect to parent claim 11 as outlined above.
A device for transmitting a downlink channel, comprising: a processor, a storage, and a computer program which is stored on the storage and capable of running on the processor, wherein when the computer program is executed by the processor, steps in the method for transmitting the downlink channel according to claim 11 are implemented (Takeda, Fig 10, processor 1001, storage 1003, [0164]-[0168], terminal device having processor, memory and storage, running program for each its function).
Regarding claim 45, Takeda as modified by Islam discloses all the features with respect to parent claim 1 as outlined above.
wherein the resource set for transmitting the group common PDCCH overlapping with the resource set of the common downlink control channel is that the resource set for transmitting the group common PDCCH overlaps with, a resource set for transmitting a common downlink control channel configured by the main information block (MIB) message ( Islam, Fig 4, [0114]-[0118], [0277], common PDCCH and group common PDCCH would be overlapped, [0129]-[0132], time/frequency resource containing at least one search space is obtained from MIB or system information, [0116]-[0119], resources can be dynamically allocated).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 46, Takeda as modified by Islam discloses all the features with respect to parent claim 11 as outlined above.
wherein the resource set for transmitting the group common PDCCH overlapping with the resource set of the common downlink control channel is that the resource set for transmitting the group common PDCCH overlaps with, a resource set for transmitting a common downlink control channel configured by the main information block (MIB) message ( Islam, Fig 4, [0114]-[0118], [0277], common PDCCH and group common PDCCH would be overlapped, [0129]-[0132], time/frequency resource containing at least one search space is obtained from MIB or system information, [0116]-[0119], resources can be dynamically allocated).
the combination is obvious for the same reasons applied to the claim 1.
Claims 7-9, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda ( US 20200015261 A1) in view of Islam ( US 20180279289 A1) and YANG ( US 20150341918 A1).
Regarding claim 7, Takeda as modified by Islam discloses all the features with respect to parent claim 3 as outlined above.
Takeda as modified by Islam does not explicitly disclose:
wherein the resource set of the group common PDCCH is separate from the resource set for transmitting another control channel, and a channel structure of the group common PDCCH is the same as a channel structure of another PDCCH; and the method further comprises: transmitting the group common PDCCH according to a predetermined downlink control information (DCI) format of the group common PDCCH in the resource set for transmitting the group common PDCCH.
However, YANG discloses:
wherein the resource set of the group common PDCCH is separate from the resource set for transmitting another control channel ( Fig 6, [0083], E-PDCCH may be configured in a UE-specific search space (USS) only, and L-PDCCH may be configured in a common search space (CSS) only, L-PDCCH may be separated from E-PDCCH), and a channel structure of the group common PDCCH is the same as a channel structure of another PDCCH; and the method further comprises: 
transmitting the group common PDCCH according to a predetermined downlink control information (DCI) format of the group common PDCCH in the resource set for transmitting the group common PDCCH ( Fig 6, [0082]-[0084], L-PDCCH carrying DCI for CSS would be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YANG as mentioned above as a modification to Takeda ( modified by Islam), such that the combination would allow to configure PDCCH resource for CSS and USS, in order to manage and control PDCCH resource for CSS more efficiently for UE to perform PDCCH detection operation.
Regarding claim 8, Takeda as modified by Islam discloses all the features with respect to parent claim 3 as outlined above.
Takeda as modified by Islam does not explicitly disclose:
wherein the resource set of the group common PDCCH is separate from the resource set for transmitting another control channel, and a channel structure of the group common PDCCH is different from that of another PDCCH; and the method further comprises: transmitting the group common PDCCH according to a predetermined channel structure of the group common PDCCH in the resource set for transmitting the group common PDCCH.
However, YANG discloses:
wherein the resource set of the group common PDCCH is separate from the resource set for transmitting another control channel ( Fig 6, [0083], E-PDCCH may be configured in a UE-specific search space (USS) only, and L-PDCCH may be configured in a common search space (CSS) only, L-PDCCH may be separated from E-PDCCH) , and a channel structure for transmitting the group common PDCCH is different from that of another PDCCH; and the method further comprises: 
transmitting the group common PDCCH according to a predetermined channel structure of the group common PDCCH in the resource set for transmitting the group common PDCCH ( Fig 6, Fig 8, [0082]-[0084], L-PDCCH for CSS would be transmitted through structure of a DL subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YANG as mentioned above as a modification to Takeda ( modified by Islam), such that the combination would allow to configure PDCCH resource for CSS and USS, in order to manage and control PDCCH resource for CSS more efficiently for UE to perform PDCCH detection operation.
Regarding claim 9, Takeda as modified by Islam and YANG discloses all the features with respect to parent claim 7 as outlined above.
notifying the UE of the group common PDCCH by high layer signaling (Takeda,  [0036]-[0040], base station may transmit DL resource information to UE  using a group-common PDCCH for a predetermined UE group by way of DCI, RRC, MIB SIB etc),
a radio network temporary identifier (RNTI) value used for scrambling the cyclic redundancy check (CRC) of the group common PDCCH ( YANG, [0051], [0055]-[0057], [0099], [0104], [0129]-[0130], CRC marks with a RNTI is attached to a PDCCH for CSS, PDCCH signal having a CRC scrambled with an RNTI); and 
transmitting the group common PDCCH according to the predetermined DCI format of the group common PDCCH in the resource set for transmitting the group common PDCCH specifically includes: transmitting the group common PDCCH according to a predetermined DCI format added with the CRC scrambled by the RNTI value, in the resource set for transmitting the group common PDCCH ( YANG, [0051], [0055]-[0057], the PDCCH for CSS with DCI having RNTI scrambling would be transmitted to UE).
the combination is obvious for the same reasons applied to the claim 7.
Regarding claim 17, Takeda as modified by Islam discloses all the features with respect to parent claim 13 as outlined above.
Takeda as modified by Islam does not explicitly disclose:
wherein the resource set for transmitting the group common PDCCH is separate from the resource set of another control channel, and a channel structure of the group common PDCCH is the same as a channel structure of another PDCCH; and the method further comprises: detecting and receiving the group common PDCCH according to a predetermined downlink control information (DCI) format of the group common PDCCH in the resource set for transmitting the group common PDCCH.
However, YANG discloses:
wherein the resource set for transmitting the group common PDCCH is separate from the resource set of another control channel ( Fig 6, [0083], E-PDCCH may be configured in a UE-specific search space (USS) only, and L-PDCCH may be configured in a common search space (CSS) only, L-PDCCH may be separated from E-PDCCH) , and a channel structure of the group common PDCCH is the same as a channel structure of another PDCCH; and the method further comprises: detecting and receiving the group common PDCCH according to a predetermined downlink control information (DCI) format of the group common PDCCH in the resource set for transmitting the group common PDCCH ( Fig 6, [0082]-[0084], L-PDCCH carrying DCI for CSS would be received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YANG as mentioned above as a modification to Takeda ( modified by Islam ), such that the combination would allow to configure PDCCH resource for CSS and USS, in order to manage and control PDCCH resource for CSS more efficiently for UE to perform PDCCH detection operation.
Regarding claim 18, Takeda as modified by Islam discloses all the features with respect to parent claim 13 as outlined above.
Takeda as modified by Islam does not explicitly disclose:
wherein the resource set of the group common PDCCH is separate from a resource set for transmitting another control channel, and a channel structure of the group common PDCCH is different from that of another PDCCH; and the method further comprises: detecting and receiving the group common PDCCH according to a predetermined channel structure of the group common PDCCH in the resource set for transmitting the group common PDCCH.
However, YANG discloses:
wherein the resource set of the group common PDCCH is separate from a resource set for transmitting another control channel ( Fig 6, [0083], E-PDCCH may be configured in a UE-specific search space (USS) only, and L-PDCCH may be configured in a a common search space (CSS) only, L-PDCCH may be separated from E-PDCCH), and a channel structure of the group common PDCCH is different from that of another PDCCH; and the method further comprises: 
detecting and receiving the group common PDCCH according to a predetermined channel structure of the group common PDCCH in the resource set for transmitting the group common PDCCH ( Fig 6, Fig 8, [0082]-[0084], L-PDCCH for CSS would be received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YANG as mentioned above as a modification to Takeda ( modified by Islam), such that the combination would allow to configure PDCCH resource for CSS and USS, in order to manage and control PDCCH resource for CSS more efficiently for UE to perform PDCCH detection operation.
Regarding claim 19, Takeda as modified by Islam and YANG discloses all the features with respect to parent claim 17 as outlined above.
further comprising: acquiring the group common PDCCH by high layer signaling ( Takeda, [0036]-[0040], UE may receive DL resource information from base station, using a group-common PDCCH for a predetermined UE group by way of DCI, RRC, MIB SIB etc).
a radio network temporary identifier (RNTI) value used for scrambling the cyclic redundancy check (CRC) of the group common PDCCH ( YANG, [0051], [0055]-[0057], [0099], [0104], [0129]-[0130], CRC marks with a RNTI is attached to a PDCCH for CSS, PDCCH signal having a CRC scrambled with an RNTI); and 
wherein the detecting and receiving the group common PDCCH according to the predetermined DCI format of the group common PDCCH in the resource set of the group common PDCCH specifically includes: detecting and receiving a predetermined DCI format of the group common PDCCH according to the RNTI value, in the resource set for transmitting the group common PDCCH, wherein the predetermined DCI format is added with a CRC scrambled by the RNTI value ( YANG, [0051], [0055]-[0057], the PDCCH for CSS with DCI having RNTI scrambling would be received).
the combination is obvious for the same reasons applied to the claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461